Citation Nr: 1449073	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  12-08 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a temporary total evaluation under 38 C.F.R. § 4.29 for pterygium, left eye, because of hospital treatment or observation in excess of 21 days.

2.  Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 for pterygium, left eye, because of treatment requiring convalescence.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel



INTRODUCTION

The Veteran had active service from August 1967 to August 1971 and from October 1971 to October 1975.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida.  

The Board has not only reviewed the Veteran's physical claims file, but also the Virtual VA and Veteran's Benefits Management System (VBMS) paperless claims processing systems to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran underwent outpatient surgery on February 11, 2010, for his service-connected pterygium, left eye.

2.  The most probative evidence of record does not reflect that the Veteran's February 11, 2010, surgery necessitated hospitalization or observation of 21 days or more; at least one month of convalescence; or resulted in incompletely healed surgical wounds, stumps of recent amputations, application of a body cast, use of a wheelchair or crutches, therapeutic immobilization, immobilization by cast, the necessity of house confinement, or the inability to return to any employment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a temporary total evaluation for pterygium, left eye, because of hospital treatment or observation have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.159, 4.29 (2014).

2.  The criteria for entitlement to a temporary total evaluation for convalescence for pterygium, left eye, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.159, 4.30 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VCAA letters dated in April 2010 and August 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2014); 38 C.F.R. § 3.159(b)(1) (2014); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, the April 2010 letter described how disability ratings and effective dates were assigned.

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's available service treatment records and relevant VA medical records are in the file.  The Veteran has not contended that he received private treatment for his left eye problems during the relevant time period.  All records identified by the Veteran as relating to these claims have been obtained, to the extent possible.  

The Veteran's representative argued in the July 2014 Informal Hearing Presentation that because it is, "certainly plausible the appellant was physically unable to return to work, although there was marked improvement in symptomatology noted during the follow-up examinations," that a medical opinion was required.  The Board disagrees.  In this case, the evidence contains every follow up appointment and every denial of symptoms by the Veteran.  There is no need to delay the case when sufficient medical evidence is of record, and when there is no indication (other than the Veteran's statements, which the Board finds inconsistent with the record), that the clearance for the Veteran to return to work was inappropriate.  The Board views this situation as indistinguishable from claims involving total disability rating based on individual unemployability (TDIU), in which the functional impairment caused by a disability is a medical question, while the question of whether that disability renders a veteran unemployable is a legal one.  Here, the Board finds that the record contains sufficient medical evidence to make a decision on the claims. VA has fulfilled its duty to assist.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Temporary Total Evaluation

On February 11, 2010, the Veteran underwent outpatient surgery for his service-connected pterygium, left eye.  (At that time, the Veteran also underwent surgery for a sebaceous cyst removal from the left upper eyelid for which he is not service-connected and for which benefits have not been requested.)  The Veteran is seeking entitlement to a temporary total evaluation under 38 C.F.R. §§ 4.29 or 4.30 for pterygium, left eye, because of hospital treatment or observation in excess of 21 days and post-surgery convalescence.    

Essentially, the Veteran contends that due to eye pain and irritation following the surgery that he should not have been allowed to return to work for at least two months and, as such, should be granted a temporary total evaluation for that time period.  

Under 38 C.F.R. § 4.29, a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established that a service-connected disability has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.

Subject to the provisions of paragraphs (d), (e), and (f) of this section, this increased rating will be effective the first day of continuous hospitalization and will be terminated effective the last day of the month of hospital discharge (regular discharge or release to non-bed care) or effective the last day of the month of termination of treatment or observation for the service-connected disability.  38 C.F.R. § 4.29(a).

Under 38 C.F.R. § 4.30, a total disability rating (100 percent) will be assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge (regular discharge or release to non-bed care) or outpatient release that entitlement is warranted, effective from the date of hospital admission or outpatient treatment and continuing for a period of 1, 2, or 3 months from the first day of the month following such hospital discharge or outpatient release.    

In order to attain the temporary total disability rating, the Veteran must demonstrate that his service-connected disability resulted in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).  

In the immediate aftermath of the February 11, 2010, surgery, VA treatment records indicate that the Veteran arrived at the Ambulatory Surgery Observation Unit (ASOU) at 4:00 p.m.  Following several minutes of observation, the Veteran was released from the ASOU at 4:14 p.m.

The Veteran was seen in a VA outpatient clinic the following day.  At that time he was noted to be "doing well."  A separate note from the same day indicated that the Veteran had experienced no problems during the night.  A week later, however, he reported some irritation.  The treatment provider continued to indicate that the Veteran was doing well.  He was continued on several medications and directed to stop another.  

By March 5, 2010, the Veteran's left eye irritation was noted to be "much improved."  On April 6, 2010, the Veteran was noted to be doing "very well" two months post-surgery.  In May 2010, the Veteran was seen for a routine eye examination for new glasses.  His prior surgery was noted, but he reported no current problems or issues.

Based on the evidence of record, the Board finds that the Veteran does not meet the criteria for a temporary total evaluation under either the criteria of 38 C.F.R. § 4.29 or 38 C.F.R. § 4.30.  In regards to the provisions of 38 C.F.R. § 4.29, the Veteran was not hospitalized for 21 days following the February 11, 2010, surgery.  Indeed, he was kept in the observation room for less than 15 minutes before he was released.  There is no lay or medical evidence to suggest that hospitalization or observation for the service-connected left eye pterygium was necessary for any further period following the February 11, 2010 surgery.  As such, a temporary total evaluation under the provisions of 38 C.F.R. § 4.29 is not warranted.

As to the provisions of 38 C.F.R. § 4.30, the Veteran's essential contention is that although he was cleared to return to work following the surgery, and that he did return to work, he was released by his VA treatment providers too soon and that he actually required convalescence for at least two months after the surgery.  The Veteran contends that such convalescence was warranted based on his experiencing left eye irritation, redness, and pain due to staring at a computer screen for extended periods of time as part of his work duties.  

The Board acknowledges that the Court has determined that the inability to return to any employment would, in fact, show a need for continuing convalescence under 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  The Court has defined convalescence as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Felden, 11 Vet. App. at 430 (1998) (citing Dorland's Illustrated Medical Dictionary).  The Court also defined recovery as "the act of regaining or returning toward a normal or healthy state."  Id. (citing Webster's Medical Desk Dictionary 606 (1986)).

In this case, the evidence of record does not support the Veteran's contentions that he should not have been allowed to return to work for two months after his surgery.  Specifically, the Board finds the Veteran's current reports of a two month period of left eye pain, irritation, and discomfort necessitating convalescence to be inconsistent with the evidence of record.  As discussed above, less than one month after the surgery (on March 5, 2010), the Veteran's left eye irritation was noted to be "much improved."  Even were the Board to conclude that his left eye pain, irritation, and discomfort required convalescence for some period of time, given that less than one month after his surgery the contemporaneous medical records document that the problems were "much improved," such a notation does not support a finding of surgery necessitating convalescence of at least one month as required by 38 C.F.R. § 4.30(a)(1).  The Board concludes that the Veteran's contemporaneous reports of symptoms made during ongoing medical treatment for his problems and the contemporaneous medical evidence as to the Veteran's left eye symptoms and conditions to be of much greater probative value than his current representations made in pursuit of compensation benefits.  

The Veteran also clearly does not meet the requirements of 38 C.F.R. § 4.30(a)(2) or (3).  The Veteran's February 2010 left eye surgery did not result in incompletely healed surgical wounds, stumps of recent amputations, application of a body cast, use of a wheelchair or crutches, therapeutic immobilization, or immobilization by cast.  The day after the surgery there was a noted open wound at the "lid margin."  This notation appears to be in reference to the nonservice-connected sebaceous cyst removed from the left upper eyelid.  To the extent that the wound is a reference to the pterygium surgery, there is no indication of an incompletely healed scar thereafter, and the Veteran does not contend that there is or was any associated unhealed scar. 

Therefore, as the Board finds the preponderance of the evidence of record does not reflect that the Veteran's disability was so severe as to meet any of the requirements for a temporary total convalescent evaluation under the provisions 38 C.F.R. § 4.30  or the requirements for hospital treatment or observation for 21 days or more under the provisions of 38 C.F.R. § 4.29, the Board concludes that this claims must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to a temporary total evaluation under 38 C.F.R. § 4.29 for pterygium, left eye, because of hospital treatment or observation in excess of 21 days is denied.

Entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 for pterygium, left eye, because of treatment requiring convalescence is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


